           Case 1:20-cv-02014-LLS Document 7 Filed 06/25/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEXANDER FELIZ,
                           Plaintiff,
                    -against-
                                                                      20-CV-2014 (LLS)
JUNG PARK; ABRAHAM CLOTT; CHARLES
SOLOMON; TONY DURANTE; PEOPLE OF                                  ORDER OF DISMISSAL
THE STATE OF NEW YORK; COUNTY OF
NEW YORK,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff Alexander Feliz, currently detained in the George R. Vierno Center (GRVC) on

Rikers Island, brings this pro se action under 42 U.S.C. §1983, alleging that Defendants are

violating his constitutional rights. By order dated June 19, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-02014-LLS Document 7 Filed 06/25/20 Page 2 of 5



(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff brings this complaint alleging that he is being illegally detained under indictment

number 00814/2017. Named as Defendants are Assistant District Attorney Jung Park, Judge

Abraham Clott, Judge Charles Solomon, Warden Tony Durante, the People of the State of New


                                                   2
           Case 1:20-cv-02014-LLS Document 7 Filed 06/25/20 Page 3 of 5



York, and the County of New York. A review of the records of the New York City Department

of Correction reveals that Plaintiff is currently remanded under indictment number 00814/2017,

for a charge of murder in the second degree, a class A felony.

       A review of the Public Access to Court Electronic Records (PACER) system reveals that

on December 19, 2019, Plaintiff filed the same complaint against the same Defendants,

challenging his detention under indictment number 00814/2017, and that action was dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). See Feliz v. Park, ECF 1:19-CV-11661, 6

(S.D.N.Y. Feb. 3, 2020). A review of PACER also reveals that on December 30, 2019, Plaintiff

filed an identical complaint in the United States District Court for the District of Columbia. See

Feliz v. Park, No. 19-CV-03861 (UNA) (D.D.C. filed Dec. 30, 2019).

                                           DISCUSSION

       Any claims Plaintiff may be seeking to raise in this complaint are barred by the doctrine

of res judicata or claim preclusion. Under the doctrine of claim preclusion, also known as “res

judicata,” a litigant may not bring a new case that includes claims or defenses that were or could

have been raised in an earlier case in which the same parties were involved if that case resulted

in a judgment on the merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim preclusion “bars a

plaintiff from relitigating claims against a defendant that it lost in a previous action against the

same defendant and claims that the plaintiff could have brought in that earlier action but did not.”

Marcel Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018).

The doctrine “‘serves the interest of society and litigants in assuring the finality of judgments,

[and] also fosters judicial economy and protects the parties from vexatious and expensive

litigation.’” Id. at 237 (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000)). Claim

preclusion generally applies if “(i) an earlier action resulted in an adjudication on the merits;




                                                  3
           Case 1:20-cv-02014-LLS Document 7 Filed 06/25/20 Page 4 of 5



(ii) that earlier action involved the same counterparty or those in privity with them; and (iii) the

claim sought to be precluded was raised, or could have been raised, in that earlier action.” Id.

       To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in other words, whether facts

essential to the second suit were present in the first suit, NLRB v. United Techs. Corp., 706 F.2d

1254, 1260 (2d Cir. 1983). “A party cannot avoid the preclusive effect of res judicata by

asserting a new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d

150, 157 (2d Cir. 2017) (internal quotation marks and citation omitted).

       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte

application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer does

not deprive a court of the power to dismiss a claim on that ground.”).

       The elements of claim preclusion are satisfied here. Plaintiff previously filed an action in

this Court against Defendants, arising from the same actions Plaintiff alleges in this complaint.

Plaintiff’s previous action was adjudicated on the merits. A “dismissal for failure to state a claim

operates as ‘a final judgment on the merits and thus has res judicata effects.’” Garcia v.




                                                   4
            Case 1:20-cv-02014-LLS Document 7 Filed 06/25/20 Page 5 of 5



Superintendent of Great Meadow Corr. Facility, 841 F.3d 581, 583 (2d Cir. 2016) (quoting

Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009)).

         Because Plaintiff’s present claims arise out of the same transactions and occurrences that

were the subject of the previous action in this Court, these claims are barred by the doctrine of

claim preclusion.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure to

state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         Plaintiff’s request for counsel (ECF No. 4) is denied as moot.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
